Kellogg, J. (dissenting):
The rented premises were, on May 9, 1908, deeded by Frank S. Anderson to Adelaide M. Anderson, his wife, and Frank M. Anderson, his infant son, "as joint tenants.” The defendant *204took possession of the premises as tenant in September, 1909. The plaintiff swears that before that time he came and saw her about the property and she stated the price and gave him the keys to examine it; that while her husband was living with her the rental was always collected by the husband and paid directly over to her. The defendant admits that he received the keys from the plaintiff, but says he made the arrangement with the husband and paid the husband. In July, 1910, the plaintiff’s husband abandoned her and began a litigation with her and the son, seeking to establish title to the property in himself. That case was decided against the husband. About the same túne he instituted habeas corpus to have the custody of the child awarded to him. That matter was decided in her favor and the custody of the child awarded to her August 26, 1911.
There is no pretense that the husband ever rented the premises or received the rent as guardian in socage. Before the abandonment he received the rent as agent for his wife; after that in hostility to her and her son, as the defendant says, under an agreement that “if he lost his case, if he did not hold his property, he would make good to me.” It is apparent from this agreement that both expected that if the husband failed in the litigation the defendant would have to settle with the plaintiff for the rent and that the husband would return the moneys he had received and probably take care of the costs. After the determination of the action in her favor, the plaintiff served upon the defendant a notice to vacate the premises or pay the rent. She swears that he said he wanted to remain and agreed to pay her the rent. A lady with her substantially corroborates her statement. The defendant swears, referring to this interview: “I did not tell her that I would pay her the rent; I told her I supposed I would have to pay her now. My idea was that Mr. Anderson had dropped his cases and I supposed I would have to pay her.” He says also that he told her he would consult a lawyer before he paid. The lawyer he consulted was the husband’s father, who apparently agreed to indemnify him if he would make the payments to the husband. The husband was a director in the bank of which the defendant is cashier. The defendant was evidently working in the *205interest of the husband against the interest of the wife and the son, and it is going too far to protect him and the husband on the theory now that the rent was paid to him for the son. The plaintiff’s evidence that the defendant really was her tenant and understood himself to be such is corroborated by the notice which the defendant served upon her November 1, 1911, that he intended to vacate the house the next Tuesday night. It does not appear that he gave any notice to Anderson.
The judge charged the jury that if the defendant knew at the time plaintiff forbade him to pay the rent to Anderson that she and her son were the owners of the property, she could recover from that time. He also charged that they must first find a specific agreement. It is undisputed that the defendant did know at the time. The defendant’s claim that he made the original agreement with the husband is not very important when the fact appears that the rentals were paid by the husband to the wife, and is entirely consistent with the theory that she was the lessor and he was simply acting for her. It is not pretended that the husband leased the premises as guardian in socage or for himself. He was clearly acting as agent for his wife, and handed the rent over to her. If, as defendant claims, he made the arrangement with the husband, that does not justify him in continuing to pay the agent after the principal had notified him to quit or pay rent to her and he had indicated a willingness so to do. He knew the litigations had resulted in her favor and that rentals were properly payable to her for the benefit of herself and child whom she was maintaining. The court should not be active in finding a fiction by which to aid them in depriving the real owners of the income of their property. If the defendant is protected by the husband the action is in effect one between the wife and the husband to determine whether the moneys shall go for the benefit of herself and son, the owners, or be retained by the husband who has no-possible interest therein.
I think the evidence clearly indicates that the defendant was the tenant of the plaintiff, if not from the beginning at least from the time when the notice to quit was served and he gave her to understand that he elected to keep the premises. I think that made a leasing from her at the same terms. He occupy*206ing as her tenant, the fact that their infant son owned one-half interest in the property is immaterial, as she clearly had the right to maintain the action. She says he agreed to pay the rent to her and he says that he told her he supposed he would have to and he then continued in occupation. It naturally follows that he then became her tenant.
The findings of the jury that the plaintiff was not the lessor and was not entitled to the rent and that the payments to the plaintiff since the notice were payments of the rentare against the evidence.
I favor a reversal of the judgment upon the law and the facts and the direction of judgment for the plaintiff for the rent accruing after the notice was served, with interest and costs in the court below and in this court.
Judgment and order affirmed, with costs.